DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/20 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 6-7, 10, 11-12, 15, 16-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong et al. (US 2019/0297148 A1) in view of Lee et al. (US 2019/0053148 A1).

transmitting, to an access and mobility function (AMF), a registration request message for moving to a first public land mobile network (PLMN) from a second PLMN (Fig. 4, step 403 and paragraph 121, terminal sends registration request to visited AMF); 
receiving, from the AMF, a registration accept message comprising first single- network slice selection assistance information (S-NSSAI) corresponding to the first PLMN of the AMF (Fig. 4, step 406 and paragraph 127, the terminal receives a registration response message including S-NSSAI of the visited PLMN); 
determining whether second S-NSSAI associated with a protocol data unit (PDU) session established for the UE matches to the first S-NSSAI, wherein the second S-NSSAI corresponds to the second PLMN (Fig. 4, step 407 and paragraph 129, the S-NSSAI of the visited PLMN is mapped to the S-NSSAI of the home PLMN).
Zong does not teach locally updating the PDU session based on a result of the determining.
Lee further teaches locally updating the PDU session based on a result of the determining (Fig. 6, step s660, the S-NSSAI is updated where the S-NSSAI is for establishing PDU session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings above for the purposes of maintaining information for establishing and continuing PDU session.


Claim 11 additionally claims a transceiver; and at least one processor operably connected with the transceiver.
Zong teaches a transceiver; and at least one processor operably connected with the transceiver (Fig. 2, communications interface 204 and processor 201).

Consider claims 2 and 12, Zong also teaches wherein the first S-NSSAI comprises a first slice/service type (SST) of the first PLMN and a first mapped home PLMN (HPLMN) SST (Fig. 4, step 403 and paragraph 121, terminal sends registration request to visited AMF), 
wherein the second S-NSSAI comprises a second mapped HPLMN SST, and wherein the locally updating of the PDU session based on the result of the determining comprises locally updating the second S-NSSAI associated with the PDU session to the first S-NSSAI corresponding to the first PLMN of the AMF based on the result of the determining (paragraph 45, the S-NSSAI includes SST of the PLMN).

Consider claims 5 and 15, Zong and Lee together teaches  wherein the PDU session is used continuously and not released by locally updating the second S-NSSAI to the first S-NSSAI based on the result of the determining (Zong, paragraph 53, PDU session remains and Lee, Fig. 6, step s660, the S-NSSAI is updated where the S-NSSAI is for establishing PDU session).



Consider claim 21, Zong also teaches triggering the local updating of the PDU session in response to receiving S-NSSAI comprising at least one piece of information about the first mapped HPLMN SST, an HPLMN slice differentiator (SD), a visited PLMN (VPLMN) SST, or a VPLMN SD (paragraph 45, SD is used to determined if the slices are the same).

Consider claim 22, Zong also teaches storing the received S- NSSAI (Fig. 4, step 406 and paragraph 127, received S-NSSAI is stored for comparison and initiating sessions).

Consider claims 6 and 16, Zong teaches an access and mobility function (AMF) in a wireless communication system (Fig. 4 and abstract), the AMF comprising: 
a transceiver; and at least one processor operably connected with the transceiver (Fig. 2 and paragraph 56) and configured to: 
receive, from a user equipment (UE), by controlling the transceiver, a registration request message for moving to a first public land mobile network (PLMN) from a second PLMN (Fig. 4, step 403 and paragraph 121, terminal sends registration request to visited AMF), and 

wherein second S-NSSAI associated with a protocol data unit (PDU) session established for the UE is locally updated to the first S-NSSAI based on determined whether the first S-NSSAI matches to the second S-NSSAI, and wherein the second S-NSSAI corresponds to the second PLMN (Fig. 4, step 407 and paragraph 129, the S-NSSAI of the visited PLMN is mapped to the S-NSSAI of the home PLMN).
Zong does not teach locally updated to the first S-NSSAI based on a result of the determining. 
Lee further teaches locally updated to the first S-NSSAI based on a result of the determining (Fig. 6, step s660, the S-NSSAI is updated where the S-NSSAI is for establishing PDU session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings above for the purposes of maintaining information for establishing and continuing PDU session.

Consider claims 7 and 17, Zong also teaches wherein the first S-NSSAI comprises a first slice/service type (SST) of the first PLMN and a first mapped home PLMN (HPLMN) SST, and wherein the second S-NSSAI comprises a second mapped 

Consider claims 10 and 20, Zong also teaches wherein the PDU session is used continuously and not released by local update of the second S-NSSAI to the first S-NSSAI based on the result of the determining Zong, paragraph 53, PDU session remains and Lee, Fig. 6, step s660, the S-NSSAI is updated where the S-NSSAI is for establishing PDU session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings above for the purposes of maintaining information for establishing and continuing PDU session.

 Allowable Subject Matter
Claims 3-4, 8-9, 13-14 are 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644